Title: To Thomas Jefferson from Albert Gallatin, 5 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [on or before 5 Oct. 1808]
                  
                  I am clearly of opinion that the issuing of certificates is unnecessary & improper. The monthly consumption by Mr. Lincoln’s computations is 15,000 barrels of flour, or 130,000 a year; which is certainly beyond the truth. Flour is now cheaper at Boston than at New York, Philada. or the Chesapeak.
                  
                     Albert Gallatin 
                     
                  
               